Order, so far as appealed from, unanimously modified by granting, in addition to the items allowed, items 6, 7, 9 and 11 and item 8 up to and including the words “ actual market price,” and to direct production of the books specified pursuant to section 296 of the Civil Practice Act, and as so modified affirmed, with twenty dollars costs and disbursements to the appellants. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.